                       Case 3:19-cv-00086 Document 4 Filed 01/07/19 Page 1 of 2



 1   CHRIS K. RIDDER (SBN 218691)
     Email: chris@rcjlawgroup.com
 2   BENJAMIN A. COSTA (SBN 245953)
     Email: ben@rcjlawgroup.com
 3   RIDDER, COSTA & JOHNSTONE LLP
     12 Geary Street, Suite 701
 4   San Francisco, CA 94108
     Tel: (415) 391-3311
 5   Fax: (415) 358-4975
 6   Benjamin E. Maskell (pro hac vice to be filed)
     Ben@MaskellLaw.com
 7   MASKELL LAW PLLC
     888 N. Quincy St. Suite 701
 8   Arlington, VA 22203
     Phone: 703-568-4523
 9
10   Attorneys for Plaintiff
     ROOSTER GRIN MEDIA, LLC.
11
12                            IN THE UNITED STATES DISTRICT COURT FOR THE

13                                       NORTHERN DISTRICT OF CALIFORNIA
                                             SAN FRANCISCO DIVISION
14
     ROOSTER GRIN MEDIA, LLC, a Texas limited               Case No. 3:19-cv-00086
15
     liability company with a principal place of business
16   in California,                                         ROOSTER GRIN MEDIA LLC’S
17
               Plaintiff                                    RULE 7.1 DISCLOSURE
18                                                          STATEMENT
     vs.
19
20   REFRESH MARKETING, LLC, a California
     limited liability company; JOHN BAXTER, an
21
     Individual; and DOES 1-10, inclusive,
22
               Defendants.
23
24
25
26
27
28
     Rule 7.1 Disclosure by Rooster Grin Media LLC                                   Case No. 3:19-cv-00086
                       Case 3:19-cv-00086 Document 4 Filed 01/07/19 Page 2 of 2



 1             Plaintiff Rooster Grin Media LLC, by Counsel, hereby submits this Disclosure Statement,
 2   pursuant to Fed. R. Civ. Proc. 7.1, and discloses as follows: there is no parent company nor

 3   publicly held corporation owning more than 10% of the stock of Rooster Grin Media LLC.
 4
                                                         By:
 5                                                       CHRIS K. RIDDER (SBN 218691)
                                                         Email: chris@rcjlawgroup.com
 6                                                       BENJAMIN A. COSTA (SBN 245953)
                                                         Email: ben@rcjlawgroup.com
 7                                                       RIDDER, COSTA & JOHNSTONE LLP
                                                         12 Geary Street, Suite 701
 8                                                       San Francisco, CA 94108
                                                         Tel: (415) 391-3311
 9                                                       Fax: (415) 358-4975
10                                                       Benjamin E. Maskell***
                                                         Ben@MaskellLaw.com
11                                                       MASKELL LAW PLLC
                                                         888 N. Quincy St. Suite 701
12                                                       Arlington, VA 22203
                                                         Phone: 703-568-4523
13
                                                         Attorneys for Plaintiff
14                                                       ROOSTER GRIN MEDIA, LLC
15                                                       (***pro hac vice to be filed)
16
17
18
19
20
21
22
23
24
25
26
27
28

     Rule 7.1 Disclosure by Rooster Grin Media LLC   1                                   CASE NO. 3:19-cv-00086
